DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-5, 7-12, 15-17 and 20-25 are currently pending and are addressed below.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Response to Argument
1.	Applicant’s response arguments, with regards to claims 1-5, 7-12,15-17 and 20-25 filed 01/05/2021 are moot in view of the new grounds of rejection under the combination of Ramanujam, Griffin, Huenneknes and Kumar which is necessitated by Applicant’s amendments
Claim Objections
2.	Claim 11 is objected to because of the following informalities:  claim 11 recites “a rejection of the autonomous vehicle” should be replaced with –the rejection of the autonomous vehicle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 7-12,15-17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0339928 to Ramanujam in view of US2015/0324885 to Griffin, and in view US2017/0080900 to Huenneknes et al., further in view of US9905133 to Kumar et al.

6.	Regarding claim 1, Ramanujam discloses a user computing device configured to perform operations (user device see at least [¶ 14] and Figs. 1-10), the operations comprising:
providing for display, via a display device, wherein the autonomous vehicle has been assigned to perform the transportation service for a user (a taxi service request via the 

Ramanujam does not explicitly disclose the limitation of user interface comprising one or more interactive elements indicative of one or more adverse conditions, user input to the one or more interactive elements.

However, Griffin is directed to presenting service options using a computing device. Griffin discloses a computing device (tablets or smartphone) includes multiple interactive elements, where the user use interactive elements to input information about the vehicle condition including the adverse condition of the vehicle (light, tires or crack chip on windshield (401a) or more) as shown in Fig. 4A-B, the adverse condition is a crack chip on the windshield (see at least [¶ 36, 48-49, 52-54 & 80] and Figs. 4A-B & 8A, 8C & 8E). Therefore, from the teaching of Griffin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to provide a computing device include interactive elements indicative of one or more adverse conditions and user use the interactive element to input vehicle information and conditions similar to that of the teaching of Griffin in order to enhance the quality of the vehicle service.  

Ramanujam does not explicitly disclose the limitation of determining a communication indicative of a rejection of the autonomous vehicle for a transportation service for the user based, at least in part, on the existence of the adverse condition associated with the autonomous vehicle; providing, to a remote computing system, the communication rejection of the autonomous vehicle for the transportation service for the user;

However, Huenneknes is directed to autonomous vehicle unauthorized object/dirt detection. Huenneknes discloses autonomous taxi service via a remote server that uses autonomous vehicle to transport passengers to a desired location, where the autonomous mode controller 125 is programmed to received instructions from a remote server. Furthermore, Huenneknes discloses a person visually inspect the vehicle and determine there is existence of object/waste (dirty), the person use her/his mobile device to communicate indication of vehicle is dirty/adverse condition and request another vehicle for the transportation service via remote server, that means the user communicate indication of the rejection the vehicle using the user mobile device due the vehicle is dirty and requested another vehicle (see at least [¶ 10-11, 13 & 20, 23-24]).
Therefore, from the teaching of Huenneknes, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to 
Use the technique of communication indication of the rejection of the autonomous vehicle for transportation service similar to that of the teaching of Huenneknes in order to enhance the quality of the vehicle service.  

Ramanujam does not explicitly disclose the limitation of obtaining data indicative of a second autonomous vehicle assigned to perform the transportation service for the user.
However, Kumar is controlling autonomous vehicles to provide transportation service. Kumar discloses the system assigned a second autonomous vehicle to perform  transportation person (see at least col. 3, lines 27-40, col. 23, lines 22-56 and col. 2, 
Use the technique assigning a second autonomous vehicle to perform the transportation service for the user similar to that of the teaching of Huenneknes in order to enhance the quality of the vehicle service.  


7.	Regarding claims 2-5, Ramanujam, Griffin, Huenneknes and Kumar and in combination disclose all the limitations of claim 1 as discussed above, Ramanujam does not explicitly disclose the limitation of re-claim 2) obtaining image data indicative of the adverse condition of the autonomous vehicle;  and providing, to the remote computing system, the image data indicative of the adverse condition of the autonomous vehicle; re-claim 3)  the use input indicative of the existence of the adverse condition associated with the autonomous vehicle is indicative of a type of the adverse condition; re-claim 4)  the adverse condition is associated with a cleanliness of the autonomous vehicle; and re-claim 5) the adverse condition is associated with damage to the autonomous vehicle. 
However, Huenneknes discloses a camera capture the image of the vehicle to determine that vehicle is dirty or damaged/adverse condition, once the adverse condition exit then the system sent the captured image of the vehicle to a remote server (see at least [¶ 13, 15 & 33] and Figs. 1-2). Therefore, from the teaching of Huenneknes, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to use the technique of capturing image of the uncleanliness/damage of the vehicle/adverse condition and transmitting the 

8.	Regarding claim 7, Ramanujam discloses obtaining data indicative of one or more parameters associated with the transportation service, wherein the one or more parameters associated with the transportation service comprise at least one of a service type, a vehicle type, or one or more locations (vehicle type and location see at least [¶ 14, 16, 26, 32-33]);  
generating a service request based at least in part on the one or more parameters associated with the transportation service (see at least [¶ 19, 23 & 26]);  and 
providing, by the user device, data indicative of the service request for the transportation service (see at least [¶ 26, 28 & 32]). 

9.	Regarding claim 8, Ramanujam discloses the user computing device is 
a tablet associated with the autonomous vehicle (tablet see at least [¶45]).
 
10.	Regarding claim 9, Ramanujam discloses the user computing device is 
a mobile phone (smartphone see at least [¶ 45]). 

11.	Regarding claim 10, Ramanujam disclose a computer-implemented method comprising: 
obtaining, by a user computing device via a first user interface, data indicative of one or more parameters associated with a transportation service (customer requesting a vehicle type and pick up and drop off location see at least [¶ 14, 16, 26, 32-33]); 
providing, by the user computing device, data indicative of the service request for the transportation service see at least [¶ 23, 26-28, 45 & 54-57]); 
providing for display, by the user computing device via a display device, a second user interface, one or more adverse conditions of an autonomous vehicle assigned to perform the transportation service (the server select and assigned an autonomous vehicle to perform the transportation service, where the autonomous vehicle comprise computing device includes a display screen see at least [¶ 28, 32 & 108]);  
first user interface with software application that is associated with a service provider that coordinated the vehicles service (sever running a software application for providing Taxi service see at least [¶ 14-16 & 107] and Fig. 4). 

Ramanujam does not explicitly disclose the limitation of a second user interface comprising one or more interactive elements indicative of one or more adverse conditions, wherein the first user interface and the second user interface are associated with a software application that is associated with a service provider that coordinates the transportation service; obtaining, by the user computing device via the one or more interactive elements of the second user interface, user input indicative of an existence of an adverse condition associated with the autonomous vehicle; 



Ramanujam does not explicitly disclose the limitation of determining, by the user computing device, a communication indicative of a rejection of the autonomous vehicle for the transportation service based at least in part on the existence of the adverse condition associated with the autonomous vehicle; providing, by the user computing device to a remote computing system, the communication indicative of the rejection of the autonomous vehicle for the transportation service for the user.

Therefore, from the teaching of Huenneknes, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to 
Use the technique of communication indication of the rejection of the autonomous vehicle for transportation service similar to that of the teaching of Huenneknes in order to enhance the quality of the vehicle service.  

Ramanujam does not explicitly disclose the limitation of obtaining data indicative of a second autonomous vehicle assigned to perform the transportation service.
However, Kumar is controlling autonomous vehicles to provide transportation service. Kumar discloses the system assigned a second autonomous vehicle to perform  transportation person (see at least col. 3, lines 27-40, col. 23, lines 22-56 and col. 2, lines 16-25). Therefore, from the teaching of Kumar, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to 


11.	Regarding claim 11, Ramanujam, Griffin, Huenneknes and Kumar in combination disclose all the limitations of claim 10 as discussed above, Ramanujam does not explicitly disclose the limitation of re-claim 11) obtaining, by the user computing device via a camera, image data indicative of the adverse condition of the autonomous vehicle, wherein the communication indicative a rejection of the autonomous vehicle for the transportation service  comprises the image data indicative of the adverse condition of the autonomous vehicle.
However, Huenneknes discloses a vehicle comprises a camera which capture the image of the vehicle to determine that vehicle is dirty or damaged/adverse condition, once the adverse condition exit then the system sent the captured image which indicate the vehicle is dirty to a remote server (see at least [¶ 13, 15 & 33] and Figs. 1-2). Furthermore, Huenneknes discloses a person visually inspect the vehicle and determine there is existence of object/dirty, the person use her/his mobile device to communicate indication of vehicle is dirty/adverse condition and request another vehicle for the transportation service via remote server, that means the user communicate indication of the rejection the vehicle using the user mobile device due the vehicle is dirty and requested another vehicle (see at least [¶ 10-11, 13 & 20, 23-24]).
Therefore, from the teaching of Huenneknes, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to use the technique of capturing image of the uncleanliness/damage of the vehicle/adverse 

12.	Regarding claim 12, Ramanujam, Griffin, Huenneknes and Kumar in combination disclose all the limitations of claim 10 as discussed above, furthermore, Griffin discloses  the second user interface comprises an interactive user interface element associated with the image data (see at least [¶ 36, 48-49, 52-54,75 & 80] and Figs. 4A-B & 8A, 8C & 8E, also Huenneknes disclose camera that captured and transmit image data). 


13.	Regarding claim 15, Ramanujam, Griffin, Huenneknes and Kumar in combination disclose all the limitations of claim 10 as discussed above, Ramanujam does not explicitly disclose the limitation of the data indicative of the adverse condition of the autonomous vehicle is indicative of a type of the adverse condition; and 
However, Huenneknes discloses a vehicle comprises a camera which capture the image of the vehicle to determine that vehicle is dirty or damaged/adverse condition, once the adverse condition exit then the system sent the captured image which indicate the vehicle is dirty/damage to a remote server and sending message notifying the user of the condition of the vehicle based on the captured image (see at least [¶ 13, 15 & 33] and Figs. 1-2). Therefore, from the teaching of Huenneknes, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to use the technique of capturing image of the uncleanliness/damage of the vehicle/adverse condition and transmitting the captured image which indicate the 

14.	Regarding claim 16, Ramanujam, Griffin, Huenneknes and Kumar in combination disclose all the limitations of claim 10 as discussed above, Ramanujam does not explicitly disclose the limitation of the one or more interactive elements of the second user interface comprises an interactive user interface element associated with the type of the adverse condition. 
However, Griffin is directed to presenting service options using a computing device. Griffin discloses a first and second computing device (tablets or smartphone) and both of them include multiple interactive elements, where the user use interactive elements to input information about the vehicle condition including the adverse condition of the vehicle (light, tires or crack chip on windshield (401a) or more)  as shown in Fig. 4A-B, the adverse condition is crack chip on the windshield (see at least [¶ 36, 48-49, 52-54 & 80] and Figs. 4A-B & 8A, 8C & 8E). Therefore, from the teaching of Griffin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to provide a second computing device include interactive elements indicative of one or more adverse conditions similar to that of the teaching of Griffin in order to enhance the quality of the vehicle service.    

15.	Regarding claim 17, Ramanujam discloses the user computing device is connected to a vehicle computing system of the autonomous vehicle (computing device see at least Fig. 9). 

providing for display, via a display device, wherein the autonomous vehicle has been assigned to perform the transportation service (a taxi service request via the mobile device associated with the autonomous vehicle and the sever select the autonomous to perform transportation service see at least [¶ 45 & 54-57]);  
Ramanujam does not explicitly disclose the limitation of user interface comprising one or more interactive elements indicative of one or more adverse conditions an autonomous vehicle for a transportation service, user input to the one or more interactive elements, obtaining, via user input to the one or more interactive elements of the user interface, data indicative of an existence of an adverse condition associated with the autonomous vehicle
However, Griffin is directed to presenting service options using a computing device. Griffin discloses a computing device (tablets or smartphone) includes multiple interactive elements, where the user use interactive elements to input information about the vehicle condition including the adverse condition of the vehicle (light, tires or crack chip on windshield (401a) or more) as shown in Fig. 4A-B, the adverse condition is a crack chip on the windshield (see at least [¶ 36, 48-49, 52-54 & 80] and Figs. 4A-B & 8A, 8C & 8E). Therefore, from the teaching of Griffin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to provide a computing device include interactive elements indicative of one or more adverse conditions and user use the interactive element to input vehicle information and 
Ramanujam does not explicitly disclose the limitation of an acceptability of an autonomous vehicle, and determining a communication indicative of a rejection of  the autonomous vehicle for the transportation service based, at least in part, on the existence of the adverse condition associated with the autonomous vehicle; and providing, to a remote computing system, the communication indicative of the rejection of the autonomous vehicle for the transportation service; and 
However, Huenneknes is directed to autonomous vehicle unauthorized object/dirt detection. Huenneknes discloses autonomous taxi service via a remote server that uses autonomous vehicle to transport passengers to a desired location, where the autonomous mode controller 125 is programmed to received instructions from a remote server. Furthermore, Huenneknes discloses a person visually inspect the vehicle and the person may provide a user input to a mobile device that approves/accept the vehicle 
or determine there is existence of object/waste (dirty), the person use her/his mobile device to communicate indication of vehicle is dirty/adverse condition and request another vehicle for the transportation service via remote server, that means the user communicate indication of the rejection the vehicle using the user mobile device due the vehicle is dirty and requested another vehicle (see at least [¶ 10-11, 13 & 20, 23-24]).
Therefore, from the teaching of Huenneknes, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to 

Ramanujam does not explicitly disclose the limitation of obtaining data indicative of a second autonomous vehicle assigned to perform the transportation service.
However, Kumar is controlling autonomous vehicles to provide transportation service. Kumar discloses the system assigned a second autonomous vehicle to perform  transportation person (see at least col. 3, lines 27-40, col. 23, lines 22-56 and col. 2, lines 16-25). Therefore, from the teaching of Kumar, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to Use the technique assigning a second autonomous vehicle to perform the transportation service for the user similar to that of the teaching of Huenneknes in order to enhance the quality of the vehicle service.  

17.	Regarding claims 21, 23 and 25, Ramanujam, Griffin, Huenneknes and Kumar in combination disclose all the limitation as discussed above, furthermore, Griffin discloses  the user input is obtained from the user after the autonomous vehicle autonomously travels to a location associated with the user (the vehicle travels to service center and the technician inspect the vehicle an determine there is an adverse condition is a crack chip on the windshield. (see at least [¶ 36, 48-49, 52-54 & 80] and Figs. 4A-B & 8A, 8C & 8E). Therefore, from the teaching of Griffin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ramanujam to use the technique of determine the adverse conditions after the vehicle travel to location 

18.	Regarding claims 22 and 24, Ramanujam discloses wherein the location associated with the user comprises a pick-up/current location for the user (pickup location see at least [¶ 14 & 16]).

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHID BENDIDI/Primary Examiner, Art Unit 3667